Opinion issued August 6, 2013




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-12-01127-CR
                           ———————————
                       LEROY SAMPLE, JR., Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 337th District Court
                           Harris County, Texas
                       Trial Court Case No. 1143626


                         MEMORANDUM OPINION

      Appellant, Leroy Sample, Jr., has filed a “Motion to Waive Direct Appeal,”

stating that he waives his right to appeal. We construe this motion as a motion to

dismiss the appeal. We have not issued a decision in the appeal, and the motion

complies with rule 42.2(a). See TEX. R. APP. P. 42.2(a). Further, although the
motion does not contain a certificate of conference, the motion contains a

certificate of service stating that it was served on the State and has been on file

with the Court for more than 10 days, and the State has not responded or otherwise

expressed opposition to the motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a)(2).

      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We

dismiss any pending motions as moot.

                                 PER CURIAM


Panel consists of Justices Jennings, Brown, and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2